
	
		II
		Calendar No. 257
		110th CONGRESS
		1st Session
		S. 1257
		[Report No. 110–123]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2007
			Mr. Lieberman (for
			 himself, Mr. Hatch,
			 Mr. Bennett, Mrs. Clinton, Ms.
			 Landrieu, Mr. Leahy,
			 Mr. Kennedy, Mr. Obama, Ms.
			 Mikulski, Mr. Kerry,
			 Mr. Feingold, Mrs. McCaskill, Mr.
			 Pryor, Mr. Carper,
			 Mr. Levin, Mr.
			 Sanders, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			June 28, 2007
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide the District of Columbia a
		  voting seat and the State of Utah an additional seat in the House of
		  Representatives.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia House Voting
			 Rights Act of 2007.
		2.Treatment of District of Columbia as
			 Congressional district
			(a)In generalNotwithstanding any other provision of law,
			 the District of Columbia shall be considered a Congressional district for
			 purposes of representation in the House of Representatives.
			(a)Congressional district
			 and no Senate representation
				(1)In
			 generalNotwithstanding any other provision of law, the District
			 of Columbia shall be considered a Congressional district for purposes of
			 representation in the House of Representatives.
				(2)No representation
			 provided in SenateThe District of Columbia shall not be
			 considered a State for purposes of representation in the United States
			 Senate.
				(b)Conforming Amendments Relating to
			 Apportionment of Members of House of Representatives
				(1)Inclusion of single District of Columbia
			 member in reapportionment of members among StatesSection 22 of the Act entitled An
			 Act to provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, approved June
			 28, 1929 (2 U.S.C. 2a), is amended by adding at the end the following new
			 subsection:
					
						(d)This section shall apply with respect to
				the District of Columbia in the same manner as this section applies to a State,
				except that the District of Columbia may not receive more than one Member under
				any reapportionment of
				Members.
						.
				(2)Clarification of determination of number of
			 Presidential electors on basis of 23rd AmendmentSection 3 of title 3, United States Code,
			 is amended by striking come into office; and inserting the
			 following: come into office (subject to the twenty-third article of
			 amendment to the Constitution of the United States in the case of the District
			 of Columbia);.
				3.Increase in Membership of House of
			 Representatives
			(a)Permanent increase in number of
			 membersEffective with
			 respect to the 111th Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 437 Members, including the Member
			 representing the District of Columbia pursuant to section 2(a).
			(b)Reapportionment of members resulting from
			 increase
				(1)In generalSection 22(a) of the Act entitled An
			 Act to provide for the fifteenth and subsequent decennial censuses and to
			 provide for apportionment of Representatives in Congress, approved June
			 28, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing
			 number of Representatives and inserting the number of
			 Representatives established with respect to the 111th Congress.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2010 and each subsequent regular decennial census.
				(c)Transmittal of Revised Apportionment
			 Information by President
				(1)Statement of apportionment by
			 PresidentNot later than 30
			 days after the date of the enactment of this Act, the President shall transmit
			 to Congress a revised version of the most recent statement of apportionment
			 submitted under section 22(a) of the Act entitled An Act to provide for
			 the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929 (2
			 U.S.C. 2a(a)), to take into account this Act and the amendments made by this
			 Act and identifying the State of Utah as the State entitled to one additional
			 Representative pursuant to this section.
				(2)Report by clerkNot later than 15 calendar days after
			 receiving the revised version of the statement of apportionment under paragraph
			 (1), the Clerk of the House of Representatives shall submit a report to the
			 Speaker of the House of Representatives identifying the State of Utah as the
			 State entitled to one additional Representative pursuant to this
			 section.
				4.Effective Date; Timing of
			 ElectionsThe general election
			 for the additional Representative to which the State of Utah is entitled for
			 the 111th Congress and 112th Congress and the general election for the
			 Representative from the District of Columbia for the 111th Congress and the
			 112th Congress shall be subject to the following requirements:
			(1)The additional Representative from the
			 State of Utah will be elected pursuant to a redistricting plan enacted by the
			 State, such as the plan the State of Utah signed into law on December 5, 2006,
			 which—
				(A)revises the boundaries of Congressional
			 districts in the State to take into account the additional Representative to
			 which the State is entitled under section 3; and
				(B)remains in effect until the taking effect
			 of the first reapportionment occurring after the regular decennial census
			 conducted for 2010.
				(2)The additional Representative from the
			 State of Utah and the Representative from the District of Columbia shall be
			 sworn in and seated as Members of the House of Representatives on the same date
			 as other Members of the 111th Congress.
			5.Conforming amendments
			(a)Repeal of office of District of Columbia
			 delegate
				(1)Repeal of office
					(A)In generalSections 202 and 204 of the District of
			 Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C.
			 Official Code) are repealed, and the provisions of law amended or repealed by
			 such sections are restored or revived as if such sections had not been
			 enacted.
					(B)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date on which a Representative from
			 the District of Columbia takes office for the 111th Congress.
					(2)Conforming amendments to District of
			 Columbia Elections Code of 1955The District of Columbia Elections Code of
			 1955 is amended as follows:
					(A)In section 1 (sec. 1–1001.01, D.C. Official
			 Code), by striking the Delegate to the House of Representatives,
			 and inserting the Representative in Congress,.
					(B)In section 2 (sec. 1–1001.02, D.C. Official
			 Code)—
						(i)by striking paragraph (6); and
						(ii)in paragraph (13), by striking the
			 Delegate to Congress for the District of Columbia, and inserting
			 the Representative in Congress,.
						(C)In section 8 (sec. 1–1001.08, D.C. Official
			 Code)—
						(i)in the heading, by striking
			 Delegate and inserting Representative; and
						(ii)by striking Delegate, each
			 place it appears in subsections (h)(1)(A), (i)(1), and (j)(1) and inserting
			 Representative in Congress,.
						(D)In section 10 (sec. 1–1001.10, D.C.
			 Official Code)—
						(i)in subsection (a)(3)(A)—
							(I)by striking or section 206(a) of the
			 District of Columbia Delegate Act; and
							(II)by striking the office of Delegate
			 to the House of Representatives and inserting the office of
			 Representative in Congress;
							(ii)in subsection (d)(1), by striking
			 Delegate, each place it appears; and
						(iii)in subsection (d)(2)—
							(I)by striking (A) In the event
			 and all that follows through term of office, and inserting
			 In the event that a vacancy occurs in the office of Representative in
			 Congress before May 1 of the last year of the Representative's term of
			 office,; and
							(II)by striking subparagraph (B).
							(E)In section 11(a)(2) (sec. 1–1001.11(a)(2),
			 D.C. Official Code), by striking Delegate to the House of
			 Representatives, and inserting Representative in
			 Congress,.
					(F)In section 15(b) (sec. 1–1001.15(b), D.C.
			 Official Code), by striking Delegate, and inserting
			 Representative in Congress,.
					(G)In section 17(a) (sec. 1–1001.17(a), D.C.
			 Official Code), by striking the Delegate to Congress from the District
			 of Columbia and inserting the Representative in
			 Congress.
					(b)Repeal of Office of Statehood
			 Representative
				(1)In generalSection 4 of the District of Columbia
			 Statehood Constitutional Convention Initiative of 1979 (sec. 1–123, D.C.
			 Official Code) is amended as follows:
					(A)By striking offices of Senator and
			 Representative each place it appears in subsection (d) and inserting
			 office of Senator.
					(B)In subsection (d)(2)—
						(i)by striking a Representative
			 or;
						(ii)by striking the Representative
			 or; and
						(iii)by striking Representative shall be
			 elected for a 2-year term and each.
						(C)In subsection (d)(3)(A), by striking
			 and 1 United States Representative.
					(D)By striking Representative
			 or each place it appears in subsections (e), (f), (g), and (h).
					(E)By striking Representative's
			 or each place it appears in subsections (g) and (h).
					(2)Conforming amendments
					(A)Statehood commissionSection 6 of such Initiative (sec. 1–125,
			 D.C. Official Code) is amended—
						(i)in subsection (a)—
							(I)by striking 27 voting
			 members and inserting 26 voting members;
							(II)by adding and at the end of
			 paragraph (5); and
							(III)by striking paragraph (6) and redesignating
			 paragraph (7) as paragraph (6); and
							(ii)in subsection (a–1)(1), by striking
			 subparagraph (H).
						(B)Authorization of
			 appropriationsSection 8 of
			 such Initiative (sec. 1–127, D.C. Official Code) is amended by striking
			 and House.
					(C)Application of honoraria
			 limitationsSection 4 of D.C.
			 Law 8–135 (sec. 1–131, D.C. Official Code) is amended by striking or
			 Representative each place it appears.
					(D)Application of campaign finance
			 lawsSection 3 of the
			 Statehood Convention Procedural Amendments Act of 1982 (sec. 1–135, D.C.
			 Official Code) is amended by striking and United States
			 Representative.
					(E)District of Columbia elections code of
			 1955The District of Columbia
			 Elections Code of 1955 is amended—
						(i)in section 2(13) (sec. 1–1001.02(13), D.C.
			 Official Code), by striking United States Senator and
			 Representative, and inserting United States Senator,;
			 and
						(ii)in section 10(d) (sec. 1–1001.10(d)(3),
			 D.C. Official Code), by striking United States Representative
			 or.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date on which a Representative from
			 the District of Columbia takes office for the 111th Congress.
				(c)Conforming amendments regarding
			 appointments to service academies
				(1)United States Military
			 AcademySection 4342 of title
			 10, United States Code, is amended—
					(A)in subsection (a), by striking paragraph
			 (5); and
					(B)in subsection (f), by striking the
			 District of Columbia,.
					(2)United States Naval AcademySuch title is amended—
					(A)in section 6954(a), by striking paragraph
			 (5); and
					(B)in section 6958(b), by striking the
			 District of Columbia,.
					(3)United States Air Force
			 AcademySection 9342 of title
			 10, United States Code, is amended—
					(A)in subsection (a), by striking paragraph
			 (5); and
					(B)in subsection (f), by striking the
			 District of Columbia,.
					(4)Effective
			 dateThis subsection and the
			 amendments made by this subsection shall take effect on the date on which a
			 Representative from the District of Columbia takes office for the 111th
			 Congress.
				6.Nonseverability of provisionsIf any provision of this Act or any
			 amendment made by this Act is declared or held invalid or unenforceable, the
			 remaining provisions of this Act or any amendment made by this Act shall be
			 treated and deemed invalid and shall have no force or effect of law.
		7.Judicial
			 reviewIf any action is
			 brought to challenge the constitutionality of any provision of this Act or any
			 amendment made by this Act, the following rules shall apply:
			(1)The action shall be filed
			 in the United States District Court for the District of Columbia and shall be
			 heard by a 3-judge court convened pursuant to section 2284 of title 28, United
			 States Code.
			(2)A copy of the complaint
			 shall be delivered promptly to the Clerk of the House of Representatives and
			 the Secretary of the Senate.
			(3)A final decision in the
			 action shall be reviewable only by appeal directly to the Supreme Court of the
			 United States. Such appeal shall be taken by the filing of a notice of appeal
			 within 10 days, and the filing of a jurisdictional statement within 30 days, of
			 the entry of the final decision.
			(4)It shall be the duty of
			 the United States District Court for the District of Columbia and the Supreme
			 Court of the United States to advance on the docket and to expedite to the
			 greatest possible extent the disposition of the action and appeal.
			
	
		June 28, 2007
		Reported with amendments
	
